Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 1 of 10 PageID #: 1719




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  TOM JAMES COMPANY,                           )
  ENGLISH AMERICAN TAILORING                   )
  COMPANY,                                     )
  INDIVIDUALIZED SHIRT COMPANY,                )
  OXXFORD CLOTHES XX, INC.,                    )
  HOLLAND & SHERRY, INC.,                      )
  FRANKLIN CLOTHING COMPANY,                   )
  IAG INDUSTRIAL CENTER, INC.,                 )
  HANCOCK COMPANY,                             )
  PICKETT COMPANY,                             )
  CROSSVILLE FABRIC CHILE S.A.,                )
  TOM JAMES CHILE S.A.,                        )
                                               )
                            Plaintiffs,        )
                                               )
                       v.                      )    No. 1:20-cv-01415-JPH-DML
                                               )
  ZURICH AMERICAN INSURANCE                    )
  COMPANY,                                     )
                                               )
                            Defendant.         )

                     ORDER GRANTING MOTION TO REMAND

        Tom James Company and its subsidiaries sued Zurich American

  Insurance Company in state court seeking a declaratory judgment that Zurich

  had an obligation to cover COVID-19-related business losses under a

  commercial property insurance policy. Dkt. 1-1 at 2–14. Zurich removed the

  case to federal court alleging diversity jurisdiction, dkt. 1, and then filed a

  motion to dismiss Tom James's subsidiaries ("Subsidiary Plaintiffs") for lack of

  personal jurisdiction. Dkt. 10. Plaintiffs filed a motion to remand. Dkt. 16.

  For the reasons below, Plaintiffs' motion to remand is GRANTED. Dkt. [16].


                                           1
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 2 of 10 PageID #: 1720




  Zurich's motion to dismiss is DENIED. Dkt. [10]. This case is REMANDED to

  the Marion County Superior Court.

                                           I.
                                Facts and Background

        Tom James and its subsidiaries manufacture and sell custom clothing

  and interior decoration fabrics in the United States and around the world. Dkt.

  1-1 at 5 ¶ 16. Tom James sells its products through a network of direct sales

  "marketing units," which make sales calls to customers' homes and

  businesses. Id. ¶¶ 16–17.

         To insure against the risk of loss across its global operations, Tom

  James purchased a commercial property insurance policy ("the Policy") from

  Zurich. Id. at 3 ¶ 30. The Policy granted global coverage to Tom James as the

  "First Named Insured" and to "any subsidiary of the First Named Insured." 1 Id.

  at 3 ¶ 31.

        Because of government responses to the COVID-19 pandemic, Tom

  James closed or greatly reduced production at its manufacturing facilities and

  decreased sales through its retail units. Id. at 7 ¶ 28. Plaintiffs allege that

  they suffered business losses attributable to these government shutdowns. Id.

  at 8 ¶ 32, 13 ¶¶ 41–42. To offset their losses, Plaintiffs filed a claim under the

  Policy. Id. However, "Zurich has not agreed to cover Tom James' damages."

  Id. at 13 ¶ 42.




  1For purposes of resolving this motion, the Court accepts as true that the Subsidiary
  Plaintiffs are covered under the Policy. Dkt. 17 at 2 n.2.

                                            2
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 3 of 10 PageID #: 1721




        On April 10, 2020, Tom James and Subsidiary Plaintiffs sued Zurich in

  the Marion County Superior Court. Id. at 2. Plaintiffs seek a declaratory

  judgment that Zurich has a contractual obligation to cover their commercial

  losses arising from the pandemic. Id. at 2–3.

        On May 15, 2020, Zurich removed the case to this Court, alleging

  diversity jurisdiction under 28 U.S.C. § 1332. Dkt. 1 at 2 ¶ 3. Zurich then

  filed a motion to dismiss Subsidiary Plaintiffs—but not their parent company,

  Tom James—for lack of personal jurisdiction. Dkt. 1 at 4 ¶ 4; dkt. 10.

  Plaintiffs filed a motion to remand. Dkt. 16.

                                         II.
                                   Applicable Law

        "Jurisdiction to resolve cases on the merits requires both authority over

  the category of claim in suit (subject-matter jurisdiction) and authority over the

  parties (personal jurisdiction), so that the court's decision will bind them."

  Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 577 (1999). Subject-matter

  jurisdiction can be based on a federal question, 28 U.S.C. § 1331, or diversity

  of the parties, 28 U.S.C. § 1332. Diversity jurisdiction requires "complete

  diversity," meaning that "the presence of a single plaintiff from the same State

  as a single defendant deprives the district court of original diversity jurisdiction

  over the entire action." Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

  546, 553 (2005).

        Due process requires that federal courts have personal jurisdiction over a

  defendant. Ruhrgas, 526 U.S. at 577. "The primary focus of [a] personal



                                           3
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 4 of 10 PageID #: 1722




  jurisdiction inquiry is the defendant’s relationship to the forum State." Bristol-

  Myers Squibb Co. v. Superior Court of Cal., San Francisco Cnty., 137 S. Ct.

  1773, 1779 (2017). That relationship may be established through either

  general or specific jurisdiction. Id. at 1780.

        Both subject-matter and personal jurisdiction must exist "on the day the

  suit was removed." Oshana v. Coca-Cola Co., 472 F.3d 506, 510–11 (7th Cir.

  2006). If at any time the court lacks subject-matter jurisdiction, "the case shall

  be remanded." 28 U.S.C. § 1447(c). "[F]ederal courts should interpret the

  removal statute narrowly, resolving any doubt in favor of the plaintiff's choice

  of forum in state court." Schur v. L.A. Weight Loss Centers Inc., 577 F.3d 752

  (7th Cir. 2009). Accordingly, complete diversity must exist at the time of

  removal to avoid remand for lack of subject-matter jurisdiction. Altom Transp.

  v. Westchester Fire Ins., 823 F.3d 416, 420 (7th Cir. 2016).

                                         III.
                                       Analysis

        There is no dispute that complete diversity did not exist when Zurich

  removed the case to federal court. Dkt. 32 at 1; dkt 34 at 1–2. However,

  Zurich argues that remand is not required under the fraudulent-joinder

  doctrine, which provides an exception to the complete diversity requirement.

  See Morris v. Nuzzo, 718 F.3d 660, 666 (7th Cir. 2013); dkt. 32 at 10.

  Specifically, Zurich contends that Subsidiary Plaintiffs were fraudulently joined

  because an Indiana court would not have personal jurisdiction over Zurich

  with respect to the claims brought by Subsidiary Plaintiffs. Zurich argues that



                                           4
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 5 of 10 PageID #: 1723




  the Court should therefore disregard their citizenship when evaluating whether

  there was complete diversity when the case was removed. Dkt. 10; dkt. 32 at

  11; dkt. 33 at 2. Plaintiffs argue that Subsidiary Plaintiffs were not

  fraudulently joined and the absence of complete diversity at the time of removal

  deprives the Court of subject-matter jurisdiction. Dkt. 16 at 1.

        While a district court may resolve subject-matter jurisdiction and

  personal jurisdiction in any order, subject-matter jurisdiction is customarily

  resolved first. Ruhrgas, 526 U.S. at 577–78. Indeed, "both expedition and

  sensitivity to the state court's coequal stature should impel federal courts to

  dispose" of subject-matter jurisdiction challenges when they "involve no

  arduous inquiry." Id. at 587.

        A.    "No arduous inquiry" in determining subject-matter
              jurisdiction

        Zurich contends that subject-matter jurisdiction presents a "difficult and

  novel question" because Tom James fraudulently joined nondiverse Subsidiary

  Plaintiffs to defeat complete diversity. Dkt. 32 at 5.

        The fraudulent-joinder doctrine is an "exception" to the requirement of

  complete diversity that allows a court to disregard the citizenship of

  "nondiverse defendants, assume jurisdiction over a case, dismiss the

  nondiverse defendants, and thereby retain jurisdiction." Morris, 718 F.3d at

  666. There is no Seventh Circuit case applying the fraudulent joinder doctrine

  to nondiverse plaintiffs. Reeves v. Pfizer, Inc., 880 F.Supp.2d 926, 928 (S.D. Ill.

  2012). But district courts have had no difficulty applying the fraudulent

  joinder doctrine to nondiverse plaintiffs when a defendant has shown that a

                                           5
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 6 of 10 PageID #: 1724




  nondiverse plaintiff was improperly joined to defeat diversity jurisdiction. See

  e.g., Lerma v. Univision Commc'ns., Inc., 52 F.Supp.2d 1011, 1014 (E.D. Wis.

  1999); Foslip Pharm., Inc. v. Metabolife Int'l., Inc., 92 F.Supp.2d 891, 903

  (N.D. Iowa 2000).

        To prove fraudulent joinder, the defendant bears a "heavy burden."

  Morris, 718 F.3d at 666. It "must show that, after resolving all issues of

  fact and law in favor of the plaintiff," id. (emphasis in original), either (1) "there

  is no possibility that a plaintiff can state a cause of action against nondiverse

  defendants in state court" or (2) "there has been outright fraud in a plaintiff's

  pleading of jurisdictional facts," Hoosier Energy Rural Elec. Co-op., Inc. v. Amoco

  Tax Leasing IV Corp., 34 F.3d 1310 (7th Cir. 1994).

        Here, Zurich alleges that Subsidiary Plaintiffs "have no possible chance

  of success in state court" because Indiana state courts would not have

  personal jurisdiction over Zurich for the Subsidiary Plaintiffs' claims. Dkt. 32

  at 11. But all issues of fact and law must be resolved in Plaintiffs' favor, so

  unless there is no possibility that specific personal jurisdiction could exist in

  state court, the fraudulent-joinder doctrine requires remand. Morris, 718 F.3d

  at 666. The parties dispute whether Subsidiary Plaintiffs' relationship to Tom

  James and shared coverage under the Policy binds Plaintiffs' claims together in

  a way that makes Indiana a proper forum for the claims of all named Plaintiffs.

  Dkt. 11 at 10; dkt 31 at 1–2. They also dispute whether the Supreme Court's

  2017 Bristol-Myers Squibb decision is controlling. 137 S. Ct. 1773; dkt. 31 at

  7.


                                            6
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 7 of 10 PageID #: 1725




        In Bristol-Myers, a state court exercised specific personal jurisdiction

  over a defendant in a mass-tort pharmaceutical action that consolidated the

  claims of over 600 unrelated plaintiffs. Id. at 1777–79. The Supreme Court

  held that the state court could not exercise specific personal jurisdiction over

  the defendant for nonresident plaintiffs' claims because the court did not

  identify "any adequate link between the State and the nonresidents' claims."

  Id. at 1781. Thus far, the Seventh Circuit has not extended Bristol-Myers'

  holding outside mass-tort actions. See Mussat v. IQVIA, Inc., 953 F.3d 441 (7th

  Cir. 2020) (holding that Bristol-Myers does not apply to nationwide class

  actions filed in federal court under federal statute).

        To award Zurich the relief sought, the Court would have to extend

  Bristol-Myers' holding to the facts here. Zurich contends that under Bristol-

  Myers, "the fact that the Court has personal jurisdiction as to the claims of

  another plaintiff does not suffice to create personal jurisdiction over Zurich as

  to their claims." Dkt. 11 at 10. Zurich asks this Court to conclude that there

  is therefore "no chance" of an Indiana court properly exercising specific

  personal jurisdiction over Subsidiary Plaintiffs' claims. See Morris, 718 F.3d at

  666. But whether Bristol-Myers applies to Subsidiary Plaintiffs' claims here an

  unsettled issue of law that must be resolved in Plaintiffs' favor.

        Unlike the Bristol-Myers plaintiffs, who had no relationship to one

  another or to the forum state, Subsidiary Plaintiffs have a direct contractual

  relationship under the Policy with Tom James, an entity with citizenship in

  Indiana. Tom James and Subsidiary Plaintiffs are also bound together by

                                           7
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 8 of 10 PageID #: 1726




  corporate design as Subsidiary Plaintiffs are organized under parent Tom

  James Company. See dkt. 1-1 at 2–14; dkt. 15 at 1. Last, all Plaintiffs allege

  the same injury under the Policy.

        Considering these substantial factual distinctions along with the general

  rule that "plaintiffs as masters of the complaint may include (or omit) claims or

  parties in order to determine the forum," Garbie v. DaimlerChrysler Corp., 211

  F.3d 407, 410 (7th Cir. 2000), the Court cannot say that there is "no possible

  chance" an Indiana court could exercise specific personal jurisdiction over the

  claim asserted by Subsidiary Plaintiffs against Zurich. Therefore, Subsidiary

  Plaintiffs were not fraudulently joined and the lack of complete diversity cannot

  be disregarded under the fraudulent joinder doctrine. Complete diversity did

  not exist at the time of removal, so remand is required. See Altom Transp., 823

  F.3d at 420.

        B.       Plaintiffs are not entitled to attorney's fees.

        Courts may grant attorney's fees in a removal case when a defendant

  lacked an "objectively reasonable basis" for removal. 28 U.S.C. §1447(c);

  Jackson County Bank v. Dusablon, 915 F.3d 422, 424 (7th Cir. 2019). As

  explained above, district courts have discretion regarding the "hierarchy" of

  jurisdictional challenges, and personal jurisdiction turns on unresolved

  questions of law. Defendant was therefore not objectively unreasonable in

  arguing that this Court should resolve personal jurisdiction before subject-

  matter jurisdiction. Plaintiffs' request for attorney's fees is DENIED.




                                            8
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 9 of 10 PageID #: 1727




                                       IV.
                                    Conclusion

        Plaintiffs' motion to remand is GRANTED, and their request for

  attorney's fees is DENIED. Dkt. [10]. Zurich's motion to dismiss is DENIED

  without prejudice. The parties' motions for leave to file supplemental

  authority are GRANTED. Dkt. [36]; dkt. [38]; dkt. [39]; dkt. [40].

        This case is REMANDED to the Marion County Superior Court.

  SO ORDERED.

  Date: 11/13/2020




                                         9
Case 1:20-cv-01415-JPH-DML Document 41 Filed 11/13/20 Page 10 of 10 PageID #: 1728




  Distribution:

  Tonya J. Bond
  PLEWS SHADLEY RACHER & BRAUN LLP
  tbond@psrb.com

  Aaron J. Brock
  PLEWS SHADLEY RACHER & BRAUN LLP
  abrock@psrb.com

  Dennis F. Cantrell
  KATZ KORIN CUNNINGHAM, P.C.
  dcantrell@kkclegal.com

  Gregory M. Gotwald
  PLEWS SHADLEY RACHER & BRAUN LLP
  ggotwald@psrb.com

  Patrick F. Hofer
  CLYDE & CO US LLP
  patrick.hofer@clydeco.us

  Christopher Edward Kozak
  PLEWS SHADLEY RACHER & BRAUN LLP
  ckozak@psrb.com

  George M. Plews
  PLEWS SHADLEY RACHER & BRAUN LLP
  gplews@psrb.com




                                       10
